United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 00-1379NI
                                   _____________

Carl E. Brant,                         *
                                       *
            Appellant,                 * On Appeal from the United
                                       * States District Court
      v.                               * for the Northern District
                                       * of Iowa.
The Principal Life and Disability      *
Insurance Company; Armour Swift-       * [Not To Be Published]
Eckrich,                               *
                                       *
            Appellees.                 *
                                  ___________

                           Submitted: March 30, 2001
                               Filed: April 30, 2001
                                   ___________

Before MORRIS SHEPPARD ARNOLD, RICHARD S. ARNOLD, and FAGG,
      Circuit Judges.
                         ___________

PER CURIAM.

       Carl Brant sued his former employer and its employee-insurance provider,
claiming that (1) his employer violated the Americans with Disabilities Act (ADA) by
failing to offer him employment that complied with his medical restrictions, and instead
placing him on long-term disability; (2) his employer was obligated to continue paying
for his basic life insurance when he was placed on long-term disability, as he was still
an employee, but defendants improperly discontinued his basic and supplemental life
insurance; and (3) defendants were liable for damages for the pain and anguish his
family suffered when faced with the possibility of his uninsured death from a
subsequent brain aneurysm. The District Court dismissed the first two claims, and
granted summary judgment to defendants on the third. Brant appeals.

      We conclude the District Court properly dismissed Brant’s ADA claim, because
he did not file a charge of discrimination with the Equal Employment Opportunity
Commission before bringing the suit. See McSherry v. Trans World Airlines, Inc., 81
F.3d 739, 740 n.3 (8th Cir. 1996) (per curiam). We also conclude the District Court
properly granted summary judgment to defendants on Brant’s damages claim for his
family’s suffering: Brant concedes there was no contractual provision for such
damages; and under the Employee Retirement Income Security Act (ERISA), individual
ERISA plan participants have no right of action for recovery of extra-contractual
compensatory or punitive damages for breach of a fiduciary duty, see Mass. Mut. Life
Ins. Co. v. Russell, 473 U.S. 134, 136, 148 (1985).

       We hold, however, that the District Court erred in dismissing Brant’s claim for
reinstatement of his life insurance benefits. Construing the claim liberally and in light
of ERISA, we conclude that Brant had a right to judicial review of the denial of or
refusal to pay plan benefits. See 29 U.S.C. § 1132(a)(1)(B) (civil enforcement); Howe
v. Varity Corp., 36 F.3d 746, 754-55 (8th Cir. 1994) (individual plan beneficiaries have
right of action under ERISA for breach of fiduciary duty). Both Brant’s employer and
its insurance provider were proper defendants in such an action, because their
administrative services agreement gave them discretionary authority to determine
eligibility for benefits and to construe the terms of the plan. See Firestone Tire &
Rubber Co. v. Bruch, 489 U.S. 101, 113 (1989) (ERISA defines fiduciary as one who
exercises any, as opposed to entire, discretionary authority or control respecting
management of plan or disposition of assets). Accordingly, we remand this claim to
the District Court. On remand, the Court should also address a possible conflict of


                                           -2-
interest on the part of the magistrate judge, which Brant has called to our attention. See
28 U.S.C. § 455(b)(4).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-